DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAKI (US 2019/0356121) in view of DALE (US 4,983,128).
 	Regarding claim 1, SHIRAKI discloses a device (30, Fig.s 3-6) available to charge a connected battery (¶ 0001-0002, 0024, 0028) comprising:
 	a bus bar (42; ¶ 0025) including an input terminal (46; ¶ 0024), a plurality of external terminals (38a, 38b, 36; ¶ 0025), and fusible portions provided between the input terminal and the external terminals (40a, 40b, 40c); and 
 	a housing configured to cover the bus bar (34); wherein 
 	an opening (48) is provided in a part of the housing, and both sides of the upper edge of bus bar is exposed through the opening (as shown in Fig. 6; ¶ 0029) so as to pinch the bus bar with a clip-shaped connecting terminal (66, Fig. 6) to charge the battery (¶ 0001-0002, 0024, 0028) in a state where the fuse device is mounted in a fuse box (12).

 	DALE discloses an upper edge of the bus bar is folded over (col 3, ll. 48-51; col 4, ll. 31-33) so as to pinch the bus bar with a clip-shaped connecting terminal to charge the battery (the folded over bus bar of DALE is capable of being connected/pinched with a clip-shaped connecting terminal; providing the folded bus bar of DALE in lieu of the bus bar of SHIRAKI would provide the bus bar folded over so as to pinch the bus bar with a clip-shaped connecting terminal).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the upper edge of the bus bar being folded over in order to provide a bus bar that is resiliently formed (col 6, ll. 47-63) and suitable for making a number of interconnections to closely spaced conductors (col 1, ll. 38 – 55).
 	Regarding claim 2, SHIRAKI discloses a cover configured to open and close the opening (50).
 	Regarding claim 3, SHIRAKI discloses method for charging a battery (¶ 0002, 0024, 0028), the method comprising: 
 	mounting the multiple fuse device according to claim 1 in a fuse box (12) connected to a battery (¶ 0002, 0024, 0028); and 
 	connecting a connecting terminal (66, 60) for charging to a bus bar (42) exposed through an opening (48) of the fuse device to charge the battery (¶ 0002, 0024, 0028).
 	Regarding claim 4, SHIRAKI discloses the fuse device comprises a cover configured to open and close the opening (50).
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, secondary reference DALE is not relied upon to teach a “clip-shaped connecting terminal” or “both sides of the upper edge of the bus bar is exposed”, as primary reference SHIRAKI teaches these limitations as described above. DALE is only relied upon to teach a bus bar that has a folded over structure, and one of ordinary skill would recognize a folded over bus bar as disclosed in DALE is capable of connection with a clip-shaped connecting terminal. It is submitted that SHIRAKI in view of DALE teaches the claimed device as described above and the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        3/25/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 25, 2021